Exhibit 10.49

 

NuVios, Inc.
197M Boston Post Road West
#337
Marlborough, MA 01752

 

November 14, 2003

 

Gary Hattersley, Ph.D.
14 Woodman Drive
Stow, MA 01775

 

Dear Gary:

 

It is my pleasure to offer you the position of Director, Disease Biology &
Pharmacology at NuVios, Inc. (the “Company”). As you know, I am excited about
the contributions that I expect you will make to the success of the Company.
Accordingly, if you accept this offer, I would like us to agree that you could
start at NuVios, Inc. on or before December 15, 2003 (the “Start Date”). This
offer may be accepted by you by countersigning where indicated at the end of
this letter.

 

Duties and Extent of Service

 

As Director, Disease Biology & Pharmacology, you will report to the Head of
Research and you will have responsibility for performing those duties as are
customary for, and are consistent with, such position, as well as those duties
that may be designated to you from time to time. As you know, your employment
will be contingent upon your agreeing to abide by the rules, regulations,
instructions, personnel practices, and policies of the Company and any changes
therein that the Company may adopt from time to time, and your execution of the
Company’s standard Nondisclosure, Developments, and Non-Competition Agreement.

 

Compensation

 

In consideration of your employment with the Company, the Company will pay you a
base salary of $130,000 per year, payable in accordance with the Company’s
standard payroll practices. You will also be eligible for a cash bonus of up to
$15,000/yr upon successful completion of mutually agreed upon objectives. Those
objectives to be determined within 30 days of acceptance of this position.

 

You will be entitled to three weeks paid vacation annually. You will also be
entitled to participate in such employee benefit plans and fringe benefits as
may be offered or made available by the Company to its employees. Until the
Company can institute its own health and dental plans, we will pay the premiums
of your existing plan. Parking will be provided by the Company.

 

--------------------------------------------------------------------------------


 

Stock Options

 

At the first meeting of the Company’s Board of Directors following your Start
Date, it is my intention that the Company will recommend to the Board of
Directors that you receive a common stock option grant equivalent to .5% of the
shares of the company’s stock on a fully diluted basis, of which portions will
vest based on a time and milestone triggered schedule. This offer is contingent
upon approval by the Board of Directors of your option grant specifically.
Promptly after the Grant Date, the Company and you will execute and deliver to
each other the Company’s then standard form of stock option agreement,
evidencing the Option and the terms thereof. As you know, the Option shall be
subject to, and governed by, the terms and provisions of the Plan and your stock
option agreement.

 

Nondisclosure, Developments and Non-Competition

 

As you know, prior to commencing, and as a condition to your employment with the
Company, all employees are required to agree to sign a copy of the Company’s
standard Nondisclosure, Developments, and Non-Competition Agreement. I will be
asking you to sign this agreement after you have accepted the terms of this
offer below and prior to or on your Start Date.

 

No Conflicting Obligation and Obligations

 

By accepting this offer letter, you represent and warrant that the performance
by you of any or all of the terms of this letter agreement and the performance
by you of your duties as an employee of the Company do not and will not breach
or contravene (i) any agreement or contract (including, without limitation, any
employment or consulting agreement, any agreement not to compete or any
confidentiality or nondisclosure agreement) to which you are or may become a
party on or at an time after the Start Date or (ii) any obligation you may
otherwise have under applicable law to any former employer or to any person to
whom you have provided, provide or will provide consulting services. You
acknowledge that the employment relationship between the Company and you is
at-will, and that the Company and you are each free to sever the employment
relationship at any time and for whatever reason.

 

I trust that you find the terms as stated above acceptable. If so, I want to
express my level of enthusiasm in bringing you on-board to this exciting new
venture. I know that we will build a team capable of moving our technology
through the research and development process and into the market place, creating
substantial value at the same time. Your involvement as a member of this team is
a critical component of this anticipated success.

 

Please acknowledge your acceptance of this offer and the terms of this letter
agreement by signing below and returning a copy to me.

 

Sincerely,

 

 

/s/ Christopher Mirabelli, Ph.D.

 

Christopher Mirabelli, Ph.D.

 

Acting CEO

 

 

2

--------------------------------------------------------------------------------


 

I hereby acknowledge that I have had a full and adequate opportunity to read,
understand and discuss the terms and conditions contained in this letter
agreement prior to signing hereunder.

 

Date this 17th day of November, 2003

 

 

/s/ Gary Hattersley

 

Gary Hattersley

 

 

3

--------------------------------------------------------------------------------